Bigelow, C. J.
By the constitution of Massachusetts, c. 1, § 1, art. 4, the legislature have power to impose taxes “ upon all the inhabitants of and persons resident and estates lying within the said commonwealth.” By the laws passed by the legislature, in pursuance of this power and authority, the defendant is liable to taxation, although she is not qualified to vote for the officers by whom the taxes were assessed.
This court, acting under the constitution and bound to support it and maintain its provisions faithfully, cannot declare null and void a statute which has been passed by the legislature in pursuance of an express authority conferred by the constitution

Judgment affirmed.